

EXHIBIT 10.1










WESBANCO, INC.


KEY EXECUTIVE


INCENTIVE BONUS & OPTION PLAN


 
 
STOCK OPTION AGREEMENT



 




_______________________
(Employee)













 
STOCK OPTION AGREEMENT
 




THIS STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of
the date shown on the cover page (the "Grant Date") by and between WESBANCO,
INC. (the "Company"), a West Virginia corporation having its principal place of
business in Wheeling, West Virginia, and _____________________ (the "Optionee"),
an employee of the Company or one or more of its Subsidiaries.


WHEREAS, the Company desires to have the Optionee serve as an employee of the
Company or its Subsidiary and to provide the Optionee with an incentive to put
forth maximum effort for the success of the business;


WHEREAS, the Company has adopted the Wesbanco, Inc. Key Executive Incentive
Bonus & Option Plan (the "Plan") to attract and retain highly competent
employees and to provide an incentive in motivating selected employees to
achieve long-term corporate objectives. Capitalized terms used in this
Agreement, unless otherwise defined herein, shall have the meanings given to
such terms in the Plan; and


WHEREAS, this Agreement sets forth the terms and conditions applicable to
options to purchase shares of Stock granted the Optionee under the Plan as of
___________(the "Grant Date").


NOW, THEREFORE, accordingly, intending to be legally bound hereby, the parties
agree as follows:
 
ARTICLE I
Grant of Options

 
1.1 Subject to the terms and conditions of this Agreement, the Company hereby
grants to the Optionee as of the Grant Date the right and option to purchase
from the Company up to, but not exceeding in the aggregate, _____ shares of
Stock, at an option price of $_____ per share (the "Options"), and for the
period beginning on the Grant Date and ending at the close of business on
___________ (the "Option Term").


1.2 The Options are intended to be nonqualified stock options. The options
evidenced hereby are not subject to the requirements or federal income tax
treatment described in Section 422 of the Internal Revenue Code of 1986, as
amended.


 
 
 


ARTICLE II
Vesting, Exercise and Tax Withholding


2.1 Unless sooner vested or terminated pursuant to this Agreement, the Options
granted to the Optionee hereunder shall vest in accordance with the following
schedule:
 
The Committee, within its discretion and under such terms as it may deem
appropriate, may permit the Optionee, if he terminates by reason of Retirement
and that Retirement is with the consent of the Board, to become fully vested or
to continue to become vested in the Options during the two year period following
his retirement. On and after the date Options have vested, they may be
exercised, in whole or in part, at any time and from time to time during the
Option Term, subject to earlier termination in accordance with Article III. Upon
the termination of any of the Options pursuant to Article III, the Options so
terminated shall cease to be exercisable and the Optionee shall have no further
rights under this Agreement with respect to the Options so terminated.


2.2 If a Change of Control (Capitalized terms not herein defined shall be as
defined in the Plan adopted February 13, 1998) occurs at a time when there
remain any Options that have not previously been vested or terminated in
accordance with this Agreement, all of those unvested Options shall vest and
become fully exercisable on the date of the Change of Control.


2.3 The Committee, in its sole discretion, shall have the right (but shall not
in any case be obligated), exercisable at any time after the Grant Date, to vest
the Options, in whole or in part, prior to the time the Options would otherwise
vest under the terms of this Agreement.


2.4 Vested Options shall be exercised by the Optionee by delivering to the
Company a Notice in the form set forth as Exhibit A hereto, together with a
check payable to the order of the Company and/or shares of Stock that have been
held by the Optionee for at least six months prior to the date of exercise, with
a stock power executed in blank, equal in value to the option price of the
shares being purchased. Shares of Stock surrendered in exercise of the Option
shall be valued at their Fair Market Value on the date of exercise. If the Stock
is publicly traded at the time of any exercise, payment of the exercise price
may also be made in accordance with a "cashless" exercise program, if
established by the Company, under which, if so instructed by the Optionee and if
in the opinion of the Company, such åcashlessæ exercise would not violate any
applicable law, the Company would issue Stock directly to the Optionee's broker
or dealer upon receipt of an irrevocable written notice of exercise from the
Optionee specifying that shares subject to the Options are to be applied in
payment of the exercise price for Options.
 
 
2

2.5 In the event the Company determines in good faith that the Company must
withhold tax with respect to an exercise of options hereunder, the Company shall
notify the Optionee of the amount of withholding tax or other tax, if any, that
must be paid under federal and, where applicable, state and local law in
connection with the exercise of the Options or the sale of shares of Stock
subject to the Options. The Optionee shall have the right to elect to meet his
withholding requirement (i) by having withheld from the Options at the time of
exercise that number of shares of Stock, rounded up to the next whole share,
whose Fair Market Value is equal to the amount of withholding taxes due, (ii) by
direct payment to the Company in cash of the amount of any taxes required to be
withheld with respect to such exercise or (iii) by a combination of shares and
cash.


2.6 Prior to delivery of any certificate representing Shares acquired under this
Stock Option Agreement and as a further condition to any exercise of Options
evidenced hereby, the Optionee shall execute and agrees to be bound by any
agreement then in effect among the shareholders of the Company dealing with
rights and liabilities of shareholders of the Company and/or the disposition or
voting of Shares.
 
ARTICLE III
Termination of Employment


3.1 In event of the termination of employment of the Optionee by the Optionee
for any reason other than death, Disability, Retirement or by the Company (i)
prior to the occurrence of a Change in Control for reasons other than Cause or
(ii) after the occurrence of a Change in Control for any reason (as such
initially capitalized terms are defined in the Plan), (i) any Options that were
not vested prior to the date of such termination of employment shall terminate
on such date and (ii) any Options that were vested prior to the date of such
termination of employment (and which were not previously exercised) shall
terminate on the ninetieth (90th) day following the date of such termination of
employment or the last day of the Option Term, whichever is earlier.


3.2 In the event of the termination of the employment of the Optionee by reason
of death, Disability or Retirement, those unexercised Options that were not
vested prior to the date of such termination of employment, except as may
otherwise be permitted by the Committee at the time of termination of
employment, shall be forfeited and shall not become vested at any time
thereafter. In the event of termination of employment for reasons of Disability
or Retirement, those unexercised Options which were vested on the date of
termination shall be exercisable at any time, at the election of the Optionee,
up until and including the second anniversary of such termination of employment,
unless such time is extended by the Committee in its discretion. In the event of
termination of employment for reasons of death, those unexercised Options which
were vested as of the date of termination shall be exercisable at any time, at
the election of the Beneficiary, up until and including the first anniversary of
the date of the Optionee's death, unless such time is extended by the Committee
in its discretion.
 
 
3
 

3.3 In the event the Company or any of its direct or indirect Subsidiaries
terminates the Optionee's employment for Cause prior to the occurrence of a
Change in Control, all then unexercised Options, whether or not then vested, and
regardless of whether the Optionee shall have attempted to exercise those
Options on or prior to the date of such termination, shall immediately become
void and unexercisable and shall terminate immediately upon such termination of
employment.

 
3.4 In the event of termination of employment, the Company, in its sole
discretion, shall have the right (but shall not in any case be obligated),
exercisable on or at any time after the Date of Grant, to permit the Options to
be exercised, in whole or in part, after its expiration date described in
Section 3.1 or Section 3.2, but not after the expiration of the Option Term. 

 
ARTICLE IV
Miscellaneous


4.1 The number and kind of shares subject to the Options and the exercise price
of the Options shall be appropriately adjusted to reflect any stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
change in capitalization with a similar substantive effect upon the Options. The
Committee shall have the power and sole discretion to determine the nature and
amount of the adjustment to be made in each case.


4.2 After any merger, consolidation or similar transaction in which the Company
is the surviving corporation, the Optionee shall, at no additional cost, be
entitled upon any exercise of the Options to receive (subject to any required
action by shareholders), in lieu of the number of shares of Stock receivable
pursuant to such exercise, the number and class of shares or other securities to
which the Optionee would have been entitled pursuant to the terms of the merger,
consolidation or similar transaction if, at the time of such transaction,
Optionee had been the holder of record of a number of shares equal to the number
of shares receivable pursuant to such exercise. Comparable rights shall accrue
to the Optionee in the event of successive transactions of the character
described above. In the event of a merger in which the Company is not the
surviving corporation, the surviving, continuing, successor, or purchasing
corporation, as the case may be (the "Acquiring Corporation"), shall either
assume the Company's rights and obligations under the Options or substitute
awards in respect of the Acquiring Corporation's stock for such outstanding
Options. In the event the Acquiring Corporation elects not to assume or
substitute for such outstanding Options, the Board shall provide that any
unvested portion of the outstanding Options that has not previously been
terminated shall be immediately vested as of a date prior to such merger,
consolidation or similar transaction. The exercise that was permissible solely
by reason of this Section 4.2 shall be conditioned upon the consummation of the
merger, consolidation or similar transaction. Any Options that are neither
assumed by the Acquiring Corporation nor exercised as of the date of the merger,
consolidation or similar transaction shall terminate effective as of the
effective date of the transaction.


4
 
 
 




4.3 Nothing contained in this Agreement shall be deemed to confer upon the
Optionee, in his capacity as a holder of Options, any right to prevent or to
approve or vote upon any of the corporate actions described in these Sections
4.1 and 4.2. The existence of the Options granted hereunder shall not affect in
any way the right or the power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


4.4 Whenever the term "the Optionee" is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the person or persons to whom Options
may be transferred by will or by the laws of descent and distribution, the term
"the Optionee" shall be deemed to include such person or persons.


4.5 The Options granted hereunder are not transferable by the Optionee otherwise
than by will or the laws of descent and distribution and are exercisable during
the Optionee's lifetime only by him or her. No assignment or transfer of the
Options granted hereunder, or of the rights represented thereby, whether
voluntary or involuntary, by the operation of law or otherwise (except by will
or the laws of descent and distribution), shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon any
such assignment or transfer the Options shall terminate and become of no further
effect.


4.6 The Optionee shall not be deemed for any purpose to be a stockholder of the
Company in respect of any shares as to which the Options shall not have been
exercised as herein provided.


4.7 Nothing in this Agreement shall confer upon the Optionee any right to
continue in the employ of the Company or shall affect the right of the Company
or its Subsidiaries to terminate the employment of the Optionee, with or without
cause.


4.8 Nothing in this Agreement or otherwise shall obligate the Company to vest
any of the Options, to permit the Options to be exercised other than in
accordance with the terms hereof or to grant any waivers of the terms of this
Agreement, regardless of what actions the Company, the Board or the Committee
may take or waivers the Company, the Board or the Committee may grant under the
terms of or with respect to any options now or hereafter granted to any other
person or any other Options granted to the Optionee.

 
 
5


 
 



4.9 Notwithstanding any other provision hereof, the Optionee shall not exercise
the Options granted hereunder, and the Company shall not be obligated to issue
any shares to the Optionee hereunder, if the exercise thereof or the issuance of
such shares would constitute a violation by the Optionee or the Company of any
provision of any law or regulation of any governmental authority, the terms of
any credit agreement or other financing agreement to which the Company is then a
party or by which it is bound. Any determination in this connection by the
Company shall be final and binding. The Company shall in no event be obligated
to register any securities pursuant to the Securities Act of 1933 (as the same
shall be in effect from time to time) or any then applicable state security law
or regulation or to take any other affirmative action in order to cause the
exercise of the Options or the issuance of shares pursuant thereto to comply
with any law or regulation of any governmental authority.


4.10 No amounts of income received by the Optionee pursuant to this Agreement
shall be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Company unless
otherwise provided in such plan.


4.11 Every notice or other communication relating to this Agreement shall be in
writing and shall be mailed to or delivered to the party for whom it is intended
at the address shown below or such address as may from time to time be
designated by one party in a notice mailed or delivered to the other party as
herein provided:


If to the Optionee:


_________________ 
_________________
_________________

 
If to the Company:


Wesbanco, Inc.
1 Bank Plaza
Wheeling, WV 26003
Attention: Secretary of the Board


4.12 This Agreement shall be governed by the laws of the State of West Virginia
applicable to agreements made and performed wholly within the State of West
Virginia, without regard to that State's principles of conflicts of laws.

 
4.13 As used in this Agreement, unless the context otherwise requires (i)
references to "Articles" or "Sections" are to articles or sections of this
Agreement, (ii) "hereof", "herein", "hereunder" and comparable terms refer to
this Agreement in its entirety and not to any particular part of this Agreement,
(iii) references to any gender include references to all genders, (iv)
"including" means including without limitation, and (v) headings of the various
articles and sections are for convenience of reference only.
 
 
6

 
4.14 This Agreement sets forth a complete understanding between the parties with
respect to its subject matter and supersedes all prior and contemporaneous
agreements and understandings with respect thereto. Except as expressly set
forth in this Agreement, the Company makes no representations, warranties or
covenants to the Optionee with respect to this Agreement or its subject matter,
including with respect to the current or future value of the shares subject to
the Options. Any modification, amendment or waiver to this Agreement will be
effective only if it is in writing signed by the Company and the Optionee. The
failure of any party to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of that or any other provision of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




WESBANCO, INC.


By:___________________________


Title:__________________________
 


OPTIONEE:


_______________________________
[NAME]



 
 
 
7
 
 
 



EXHIBIT A
 
EXERCISE OF STOCK OPTION




Pursuant to the provisions of the Stock Option Agreement entered into as of
____________between WESBANCO, INC. (the "Company") and,
________________________, I hereby exercise the incentive stock option granted
under the terms of the Agreement to the extent of _____ shares of the Stock of
the Company. I deliver to the Company herewith the following in payment for the
shares:


 
§ $_________ in cash

§    Stock certificates for ________ shares of Stock held for at least six
months  






Date: ______________________    ______________________________
Optionee
____________________
____________________
Address


____________________
Soc. Sec. No.


